Citation Nr: 0606401	
Decision Date: 03/06/06    Archive Date: 03/14/06

DOCKET NO.  00-19 455	)	DATE
	)


On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial (compensable) rating for residuals 
of pelvic radiation therapy for localized adenocarcinoma of 
the prostate.  


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel




INTRODUCTION

The veteran had active military service from December 1951 to 
January 1952, from April 1952 to December 1954, and from 
January 1966 to July 1971.  

In an April 2003 decision, the Board denied the veteran's 
claim on appeal.  The veteran appealed the Board's decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  In a July 2005 order, the Court vacated the Board's 
April 2003 decision and remanded this matter to the Board for 
readjudication consistent with the Court's order.  

The veteran died in October 2005, and upon learning of the 
veteran's death, the Court revoked its July 2005 order, 
vacated the April 2003 Board decision, and dismissed the 
appeal to the Court.  This was done by a November 2005 order.


FINDING OF FACT

On November 3, 2005, the Board was notified (per a death 
certificate) of the veteran's death in October 2005.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to further adjudicate the merits of this claim.  
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2005). 


REASONS AND BASES FOR FINDING AND CONCLUSION

As noted above, the Court has vacated the Board's April 2003 
denial of the veteran's claim.  Although the veteran appealed 
from a Regional Office decision and the Board decision in 
that appeal has since been vacated, because of the veteran's 
death, the Board may not act further on the merits of this 
claim.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2005).

In reaching this determination, the Board intimates no 
opinion as to the merits of any derivative claim brought by a 
survivor of the veteran.  38 C.F.R. § 20.1106 (2005).


ORDER

The appeal is dismissed.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


